 



EXHIBIT 10.3

UNDERTAKING AGREEMENT

     This UNDERTAKING AGREEMENT (“Agreement”) is made as of November 14, 2004,
between Perrigo Company, a Michigan corporation (“Buyer”), Agis Industries
(1983) Ltd., an Israeli public company (the “Company”) and the undersigned
shareholder (“Shareholder”) of the Company.

RECITALS:

     WHEREAS, concurrently with the execution and delivery of this Agreement,
Buyer, Perrigo Israel Opportunities Ltd., a private Israeli company and wholly
owned subsidiary of Buyer (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into the Company, and the
Company will become a wholly owned subsidiary of Buyer (the “Merger”);

     WHEREAS, as of the date hereof, Shareholder is the Beneficial Owner (as
defined below) of the Subject Shares (as defined below);

     WHEREAS, the Board of Directors of the Company has: (x) determined that the
Merger and the Merger Agreement are fair to, and in the best interests of, the
Company and its shareholders, (y) approved the Merger and the Merger Agreement;
and (z) determined to recommend to the shareholders of the Company to approve
the Merger and the Merger Agreement;

     WHEREAS, it is a condition to the willingness of Buyer and the Company to
enter into the Merger Agreement and to consummate the Merger that the
Shareholder undertake the obligations set forth in this Agreement;

     WHEREAS, in order to induce Buyer and Merger Sub to enter into the Merger
Agreement, Shareholder has agreed to enter into this Agreement; and

     WHEREAS, it is a condition to the willingness of Shareholder to enter into
this Agreement that Buyer enters into the Merger Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and of the
covenants and agreements set forth herein and intending to be legally bound
hereby, the parties agree as follows:

1.           Definitions.

     (a)      Capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Merger Agreement.

     (b)      “Beneficially Own” or “Beneficial Owner” with respect to any
securities means having “beneficial ownership” as determined pursuant to Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 



--------------------------------------------------------------------------------



 



     (c)      “Company Capital Stock” means shares of common stock, par value
1.00 New Israeli Shekel per share, of the Company.

     (d)      “Company Options and Other Rights” means options, warrants and
other rights to acquire, directly or indirectly, shares of Company Capital
Stock.

     (e)      “Expiration Date” means the earlier to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated pursuant to its
terms or (iii) the mutual agreement of Buyer and Shareholder to terminate this
Agreement.

     (f)      “Subject Shares” means (i) all shares of Company Capital Stock
Beneficially Owned by Shareholder as of the date of this Agreement; and (ii) all
additional shares of Company Capital Stock of which Shareholder acquires
Beneficial Ownership during the period from the date of this Agreement through
the Expiration Date.

2.           Voting.

     (a)      Shareholder hereby agrees that, prior to the Expiration Date, at
any meeting of the shareholders of the Company, however called, and in any
written action by consent of shareholders of the Company Shareholder shall cause
to be counted as present thereat for purposes of establishing a quorum and shall
vote, or cause to be voted, any and all Subject Shares Beneficially Owned by
Shareholder as of the record date of such meeting or written consent:

               (i)      in favor of the Merger, the execution and delivery by
the Company of the Merger Agreement and the adoption and approval of the Merger
Agreement and the terms thereof, in favor of each of the other actions
contemplated by the Merger Agreement and in favor of any action in furtherance
of any of the foregoing;

               (ii)      against any action or agreement that would reasonably
be expected to result in a breach of any representation, warranty, covenant or
obligation of the Company in the Merger Agreement; and

               (iii)      against the following actions (other than the Merger
and the transactions contemplated by the Merger Agreement): (A) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company or any subsidiary of the Company
other than, in the case of the Company, with any subsidiary of the Company and
in the case of any subsidiary of the Company, with the Company or any subsidiary
of the Company; (B) any sale, lease, sublease, license, sublicense or transfer
of a material portion of the rights or other assets of the Company or any
subsidiary of the Company other than, in the case of the Company, to any
subsidiary of the Company and in the case of any subsidiary of the Company, to
the Company or any subsidiary of the Company; (C) any reorganization,
recapitalization, dissolution or liquidation of the Company or any subsidiary of
the Company; (D) any change in the individuals who serve as members of the board
of directors of the Company if such action would reasonably be expected to
materially impair or delay the ability of the Company to consummate the Merger;
(E) any amendment to the Company’s Memorandum of Association or Articles of
Incorporation if such action would reasonably be expected to materially impair
or delay the ability of the Company to consummate the Merger; (F) any

2



--------------------------------------------------------------------------------



 



material change in the capitalization of the Company or the Company’s corporate
structure; and (G) any other action which is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement or this Agreement.

     (b)      Prior to the Expiration Date, Shareholder shall not enter into any
agreement or understanding with any Person to vote or give instructions in any
manner inconsistent with clause “(i),” clause “(ii)” or clause “(iii)” of
Section 2(a).

     (c)      Shareholder hereby waives and agrees not to exercise any
applicable “appraisal rights” or similar rights, to the extent such rights
exist, under the Israel Companies Law with respect to the Subject Shares in
connection with the Merger and the Merger Agreement.

3.           Grant of Proxy; Appointment of Proxy.

     (a)      In furtherance of the transactions contemplated hereby and by the
Merger Agreement, and in order to secure the performance by Shareholder of
Shareholder’s duties under this Agreement, Shareholder, concurrently with the
execution of this Agreement, shall execute, in accordance with the provisions of
applicable Israeli law, and deliver to Buyer an irrevocable proxy, substantially
in the form of Annex A hereto unless a different form is specified in the
Company’s Articles of Association (in which case the proxy shall meet the
requirements of the Company’s Articles of Association) (the “Proxy”).

     (b)      Shareholder understands and acknowledges that Buyer is entering
into the Merger Agreement in reliance upon such Proxy. Shareholder hereby
affirms that the Proxy set forth in this Section 3 is given to secure the
performance of the duties of Shareholder under this Agreement. Shareholder
hereby affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked. Shareholder hereby ratifies and confirms all
that such irrevocable proxy may lawfully do or cause to be done by virtue
hereof.

     (c)      Shareholder hereby revokes any and all prior proxies or powers of
attorney given by Shareholder with respect to the voting of the Subject Shares
in respect of any of the matters set forth in Section 2(a) and agrees not to
grant any subsequent proxies or powers of attorney with respect to the voting of
the Subject Shares in respect of any of the matters set forth in Section 2(a)
until the Expiration Date.

     (d)      Shareholder shall, at Buyer’s own expense, perform such further
acts and execute such further proxies and other documents and instruments as may
reasonably be required to vest in Buyer the power to carry out and give effect
to the provisions of this Agreement.

4.           Covenants of Shareholder. Shareholder covenants and agrees for the
benefit of Buyer that, until the Expiration Date, Shareholder will not:

     (a)      other than pursuant to the Lock-Up Agreement, sell, transfer,
pledge, hypothecate, encumber, assign, tender or otherwise dispose of, or enter
into any contract, option or other arrangement or understanding with respect to
the sale, transfer, pledge, hypothecation, encumbrance, assignment, tender or
other disposition of, any Subject Shares or any interest therein; provided,
however, that Shareholder may sell, transfer, pledge, hypothecate, encumber,

3



--------------------------------------------------------------------------------



 



assign, tender or otherwise dispose of any Subject Shares to a family member or
trust or other entity for estate or tax planning purposes, provided, that any
such sale transfer, pledge, hypothecation, encumbrance, assignment, tender or
other disposition shall be conditioned on each such transferee signing and
delivering an Undertaking Agreement and Proxy in substantially the form of this
Agreement and the Proxy attached hereto;

     (b)      other than the Proxy or pursuant to the Lock-Up Agreement, grant
any powers of attorney or proxies or consents in respect of any of the Subject
Shares, deposit any of such Subject Shares into a voting trust, or enter into a
voting agreement with respect to any of such Subject Shares; or

     (c)      take any other action with respect to the Subject Shares that
would in any way restrict, limit or interfere with the performance of
Shareholder’s obligations hereunder or the transactions contemplated hereby and
by the Merger Agreement.

5.           Representations and Warranties of Shareholder. Shareholder
represents and warrants to Buyer as follows:

     (a)      As of the date of this Agreement

               (i)      Shareholder is the Beneficial Owner (free and clear of
any encumbrances or restrictions) of the outstanding shares of Company Capital
Stock set forth under the heading “Shares of Company Capital Stock Beneficially
Owned”, on the signature page hereof, which shares are registered in
Shareholder’s name in the Company’s books and records.

               (ii)      Shareholder does not directly or indirectly
Beneficially Own any Company Options and Other Rights; and

               (iii)      Shareholder does not directly or indirectly
Beneficially Own any shares of Company Capital Stock or other securities of the
Company, other than the shares of Company Capital Stock set forth on the
signature page hereof.

     (b)      Shareholder has the legal capacity, power and authority to enter
into and perform all of Shareholder’s obligations under this Agreement and the
Proxy. This Agreement has been duly executed and delivered by Shareholder and,
upon its execution and delivery by Buyer, will constitute a legal, valid and
binding obligation of Shareholder, enforceable against Shareholder in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors rights generally, and the availability of injunctive
relief and other equitable remedies.

     (c)      The execution, delivery and performance by Shareholder of this
Agreement will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
contract, commitment or other obligation to which Shareholder is a party or by
which any of Shareholder’s assets may be bound, or (ii) violate any order, writ
injunction, decree, judgment, order, statute, rule or regulation applicable to
Shareholder or any of its assets.

     (d)      No filing with, and no permit, authorization, consent or approval
of, any state or

4



--------------------------------------------------------------------------------



 



federal public body or authority is necessary for the execution of this
Agreement by Shareholder and the consummation by Shareholder of the transactions
contemplated hereby.

6.           Adjustments; Additional Shares. In the event (a) of any stock
dividend, stock split, merger, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Subject Shares or (b) that Shareholder shall become the Beneficial
Owner of any additional shares of Company Capital Stock or other securities
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 2(a), then the terms of this Agreement shall apply to the
shares of Company Capital Stock or other instruments or documents held by
Shareholder immediately following the effectiveness of the events described in
clause (a) or Shareholder becoming the Beneficial Owner thereof as described in
clause (b), as though, in either case, they were Subject Shares hereunder.

7.           Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. To the maximum extent permitted by law, (a) no
waiver that may be given by a party shall be applicable except in the specific
instance for which it was given and (b) no notice to or demand on one party
shall be deemed to be a waiver of any obligation of such party or the right of
the party giving such notice or demand to take further action without notice or
demand.

8.           Assignment. This Agreement may not be assigned by either party
hereto without the prior written consent of the other party. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.

9.           Entire Agreement. This Agreement and the documents, instruments and
other agreements specifically referred to herein or delivered pursuant hereto,
including, without limitation, the Lock-Up Agreement and the Proxy, set forth
the entire understanding of the parties with respect to the subject matter
hereof. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.

10.           Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day; or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications, to be valid,
must be addressed as follows:

If to Buyer, to:

5



--------------------------------------------------------------------------------



 



Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Chief Executive Officer
Telecopier: 269-673-7535

and

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010
Attention: Vice President and General Counsel
Telecopier: 269-673-1386

with a copy to:

Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attention:. Randall B. Sunberg, Esq.
Telecopier: 609-919-6639

and

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
Attention: Robert G. Robison, Esq.
Telecopier: 212-309-6001

If to Shareholder:

Moshe Arkin
29 Lehi Street
Bnei-Brak 51200
Israel
Telecopier: 972-3-577-3500

6



--------------------------------------------------------------------------------



 



with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attn: David Fox, Esq.
Thomas W. Greenberg, Esq.
Telecopier: 212-735-2000

and

Rosenberg, Hacohen, Goddard & Ephrat
24 Raoul Wallenberg Street
Tel-Aviv 69719
Israel
Attn: Dan Hacohen, Adv.
Telecopier: 972-3-766-6567

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

11.           Captions. All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.

12.           Counterparts. This Agreement may be executed in counterparts, and
either party may execute such counterpart, both of which when executed and
delivered shall be deemed to be an original and which counterparts taken
together shall constitute but one and the same instrument.

13.           Severability; Enforcement. Any provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

14.           Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction without the necessity of demonstrating damages or posting a
bond, this being in addition to any other remedy to which they are entitled at
law or in equity.

7



--------------------------------------------------------------------------------



 



15.           Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of any court of competent jurisdiction in the State of
New York for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transaction contemplated hereby. Each party agrees to
commence any such action, suit or proceeding in any court of competent
jurisdiction in the State of New York. Each party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in a court of competent jurisdiction in the State of
New York with respect to any matters to which it has submitted to jurisdiction
in this Section 15. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in a court of
competent jurisdiction in the State of New York, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

16.           Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York, without
giving effect to any choice of law or conflict of laws rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.

17.           Actions in Other Capacities. Nothing in this Agreement shall
(i) limit, restrict or otherwise affect any actions taken by Shareholder in his
capacity as an officer or member of the board of directors of the Company or any
of its subsidiaries or (ii) modify the Company’s rights under the Merger
Agreement.

[Signature Page to Follow]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto all as of the day and year first above written.

            PERRIGO COMPANY
      By:   /s/ David T. Gibbons         Name:   David T. Gibbons       
Title:   Chairman, President and Chief
Executive Officer     

            AGIS INDUSTRIES (1983) LTD.
      By:   /s/ Moshe Arkin         Name:   Moshe Arkin        Title:  
President and Chairman     

            SHAREHOLDER
      /s/ Moshe Arkin       (Signature)           

                  /s/ Moshe Arkin       Print Name           

Number and class of shares of Capital Stock: 12,510,414 Common Shares

 

 

 

 

 

[Signature Page to Undertaking Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A

IRREVOCABLE PROXY

     Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Undertaking Agreement, dated as of November 14,
2004, between Perrigo Company, a Michigan corporation, Agis Industries (1983)
Ltd., an Israeli public company (the “Company”), and the undersigned Shareholder
of the Company (the “Undertaking Agreement”). A copy of the Undertaking
Agreement is attached hereto and is incorporated by reference herein.

     This Proxy is given to secure the performance of the duties of the
undersigned Shareholder pursuant to the Undertaking Agreement and is granted in
consideration of Buyer negotiating and entering into the Merger Agreement.

     The undersigned Shareholder hereby irrevocably appoints Douglas R. Schrank
and Todd W. Kingma, and each of them individually, the sole and exclusive
attorneys, agents and proxies, with full power of substitution in each of them,
for the undersigned Shareholder and in the name, place and stead of the
undersigned Shareholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares Beneficially Owned by the undersigned
Shareholder and which the undersigned Shareholder is or may be entitled to vote
at any meeting of the Company held after the date hereof, whether annual or
special and whether or not an adjourned meeting, or, if applicable, to give
written consent with respect thereto, in accordance with the provisions of
Section 2(a) of the Undertaking Agreement as follows:

          (i) in favor of the Merger, the execution and delivery by the Company
of the Merger Agreement and the adoption and approval of the Merger Agreement
and the terms thereof, in favor of each of the other actions contemplated by the
Merger Agreement and in favor of any action in furtherance of any of the
foregoing;

          (ii) against any action or agreement that would reasonably be expected
to result in a breach of any representation, warranty, covenant or obligation of
the Company in the Merger Agreement; and

          (iii) against the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement): (A) any extraordinary
corporate transaction, such as a merger, consolidation or other business
combination involving the Company or any subsidiary of the Company other than,
in the case of the Company, with any subsidiary of the Company and in the case
of any subsidiary of the Company, with the Company or any subsidiary of the
Company; (B) any sale, lease, sublease, license, sublicense or transfer of a
material portion of the rights or other assets of the Company or any subsidiary
of the Company other than, in the case of the Company, to any subsidiary of the
Company and in the case of any subsidiary of the Company, to the Company or

 



--------------------------------------------------------------------------------



 



any subsidiary of the Company; (C) any reorganization, recapitalization,
dissolution or liquidation of the Company or any subsidiary of the Company;
(D) any change in the individuals who serve as members of the board of directors
of the Company if such action would reasonably be expected to materially impair
or delay the ability of the Company to consummate the Merger; (E) any amendment
to the Company’s certificate of incorporation or bylaws if such action would
reasonably be expected to materially impair or delay the ability of the Company
to consummate the Merger; (F) any material change in the capitalization of the
Company or the Company’s corporate structure; and (G) any other action which is
intended, or could reasonably be expected, to impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or the Undertaking Agreement.

     This Proxy is coupled with an interest, shall be irrevocable to the fullest
extent permitted by law and shall be binding on any successor in interest of the
undersigned Shareholder. This Proxy shall not be terminated by operation of law
upon the occurrence of any event, including, without limitation, the death or
incapacity of the undersigned Shareholder.

     This Proxy shall operate to revoke any prior proxy as to the Subject Shares
heretofore granted by the undersigned Shareholder with respect to the subject
matter of the Undertaking Agreement and the Merger Agreement.

     This Proxy shall terminate on the Expiration Date.

[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



SIGNATURE TO IRREVOCABLE PROXY

            SHAREHOLDER
            (Signature)           

                  Moshe Arkin       Print Name      Date: November 14, 2004     

            The undersigned, Douglas R. Schrank,
irrevocably accepts this Proxy and
agrees to act in accordance with its
terms.
            (Signature)           

                  Douglas R. Schrank       Print Name      Date: November 14,
2004     

            The undersigned, Todd W. Kingma,
irrevocably accepts this Proxy and
agrees to act in accordance with its
terms.
            (Signature)           

                  Todd W. Kingma       Print Name      Date: November 14, 2004 
   

 

 

[Signature Page to Proxy—Moshe Arkin]

 